Hon. Larry 0, Cox
Executive Director
Board for Texas State Hospitals
  and Special Schools
A,ustin,Texas          Opinion No. V-1447
                      Re:   Authority of the Boards
                            for Texas State Hospi-
                            tals and Special Schools
                            to bill alien patients
                            for board and treatment
                            regardless of their pres-
Dear Sir:                   ent financial status.
          You have,requested an opinion of this
office regarding the legality.of charging alien
patients admitted in Texas hospitals and psycho-
pathic hospitals for their support, maintenance
and treatment therein, regardless of their present
financial ability to pay. You state that as to
cltiien patients, the Board for Texas State Hospi-
tals and Special Schools, acting under applicable
laws, sets up a board and treatment rate in accord-
ance with a patient's ability to pay, up to a maxi-
mum of $60.00 per month. No rate is set up for
patients ,unableto pay; however, reimbursement is
expected at any later date should they ever become
able to pay.
          Under Section 2 of Article 3174b, V.C.S.,
the State hospitals and special schools (Art. 3174b,
Sec. 3) have been placed underthe control and man-
agement of the Board for Texas State Hospitals and
Special Schools. Art. 2654-1, Sec. 4, V.C.S. All
powers formerly vested by statute in the Board of
Control and pertaining to such hospitals and schools
now rest in the newly created Board except such pow-
ers as relate to the handling of certain purchases
for such institutions.
          Articles 3184 to 3202-b; inclusive, 3216a,
3232a, and 3238a, V.C.S., as amended, make complete
provisions for State hospitals, mental and tubercu-
losis, State special schools and other eleemosynary
Hon. Larry Q: Cox, page 2   (V-1447)                    -




Institutions. They provide for the admission of pa-
tients or persons thereto. With particular refer-
ence to patients admitted to State~hospitals and psy-
chopathic hospitals, Article 3196a, enacted in 1937,
provides in part:
          'Section 1. Patients admitted to State
     hospitals and State psychopathic hospitals
     shall be of two classes, to wit:
          "Indigent patients;
          "Non-indigent patients;
          "Indigent patients are those who pos-
     sess no property of any kind nor have any;
     one legally responsible for their support,
     and who are unable to reimburse the State.
     This class shall be suppor,tedat the expense
     of the State.
          "Non-indigent patients are those who
     possess some property out of which the State
     may be reimbursed, or who have someone legal-
     ly liable for their support. This class shall
     be kept and maintained at the expense of the
     State, as in the first instance, but in such
     cases the State shall have the right to be
     reimbursed for the support, maintenance and
     treatment of s,uchpatients."
          'Sec. 2. Where the patient has no suf-
     ficient estate of his own, he shall be main-
     tained at the expense:
          'Of the husband or wife of such person,
     if able to do so;
          "Of the father or mother of such person,
     if able to do so.
         "Sec. 3.  The State Board of Control
    Board for Texas State Hospitals and Special
    Schools7 Is authorized to demand and conduct
    investTgations in the County Court to determine
    whether or not a patient is possessed of or
    entitled to property and/or whether or not
    some other person is legally liable for his
    support, maintenance, and treatment and to
    pay therefor, and to have citation issued
    and witnesses summoned to be heand on said
    investigation.
Hon. Larry 0. Cox, page 3   (v-1447)



         “Sec. 4.  The State Board of Control
    Board for Texas State Hospitals and Special
    Schools7, directly or through authorized
    agent Zr agents, may make contracts fixing
    the,pric,efor th,esupport, maintenance, and
    treatment of patients in any State hospital
    or psychopathic hospital at a~sum not to ex-
    ceed the cost of same or for such part there-
    of as such respective patient, his relatives
    or guardian of hls,estate may be able to and
    agree to pay, and binding the persons making
    such c,ontractsto payment thereunder.
         "Sec. 5.   Upon the written request of
    the State Board of Control Board for Texas
    State Ho,spitalsand Special~Schools7 the
    County or District Attorney, or in-case of
    the refusal.or inability of both to act, the
    Attorney General,,shall represent the State
    in filing a claim in Prob~ateCourt or a peti-,
    tion in a Court of competent Jurisdiction,
    wherein the guardian of such patient and/or
    other person legally liable for his support,
    may be cited to appear then and there.to show
    cause why the State should not have Judgment
    against him or them for the amount due it for
    the support, maintenance and treatment of such
    patient; and, upon sufficient showing, Judg-
    ment may be entered against such g,uardianor
    ,other person for the amount found to be due
    the State, whlch~ Judgment may be enforced as
    in other cases. A verified account, sworn
    to by the superintendent of the respective
    hospitals nor psychopathic hospitals wherein
    such patient is being treated, or has been
    treated, as to the amo,untdue shall be suf-
    ficient evidence to authorize the Court to
    render Judgment therein. 0 D en
Other pertinent statutes concerning patients admit-
ted to a State hospital are Article 3196c, Sec. 5,
enacted in 1951; Article x1930-2, Sets. 2, 3, 4,
enacted in 1943; Article 3232a, Sets. 3, 9, 11, as
amended in 1949.
          Consideration of these various provisions
leads to the conclusion that once ,a person is admit-
ted into a State,hospital, whether he be a citizen or
Hon. Larry 0. Cox, page 4   (V-1447)




an alien, no legal distinction is permitted among
patients other than that they are classified as
either Indigent or non-indigent. Att'y Gen. Op. V-
1179 (1951).  If classified as Indigent, a patient
will be supported at the expense of the State.
           Article’3196a, supra, authorizes the Board
to contract with relatives or the guardian of the
estates of the patients, fixing the price for the
support of the patients at a sum not to exceed the
actual cost of such patients, or for s,uchpart there-
of as the relative or estate may be able and agree
to pay. Furthermore, this statute authorizes the
Board to demand an investigation to determine wheth-
er a patient is possessed of or entitled to property,
and whether some other person is legally liable for
his support and to pay therefor. It provldes a mode
of procedure in the County Court to determine wheth-
er some other person is legally liable for his sup-
port, maintenance and treatment and to pay therefor.
Thus, the State has the right of contraot for reim-
bursement or Judicial ascertainment through the
                                                          -
County Court at the instance of the Board for Texas
State Hospitals and Special Schools.
          By virtue of the provisions of the laws
herein cited, it is the opinion of this office that
the Board for Texas State Hospitals and Special Schools
Is without authority to bill admitted alien patients
for support, maintenanct and treatment in State hos-
pitals when they are without means to pay for same,
and when there is no one legally liable for their sup-
port with ability to pay. ,The statutes require that
admitted "indigent patients" shall be supported at
the expense of the State.




                     SUMMARY

          The Board for Texas State Hospitals and
     Special Schools is without authority to bill
     admitted alien patients for support, main-
     tenance and treatment when the patients are
Hon. Larry 0. Cox, page 5   (V-1447)


    witho,utmeans to pay for same and when there
    is no one legally liable for their support
    with ability to pay. The statutesprovide
    that admitted "indigent patients" shall be
    supported at the expense of the State.
                            Yours very      truly,

APPROVED:                     PRICE DANIEL
                            Attorney General
J. C. Davis, Jr.
County Affairs Division
                                 @.A?LzT-
E. Jacobson                 BY
Reviewing Assistant              Chester E. Ollison
                                          Assistant
Charles D. Mathews
First Assistant
CEO:mh